Title: From Thomas Jefferson to Steuben, 2[6] April [1781]
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Apr. 27 [i.e., 26, 1781]

One half the Cumberland militia and of those of Amelia were ordered down. Some of the former are come in. I have ordered them to go to you, but what should be done with such of them as have no arms I think doubtful. We have found by experience that the men of those counties where the enemy are, cannot be kept in the field. They desert and carry off their arms. It also seems reasonable that such should be permitted to go to their homes, to withdraw or otherwise take care of their families and property. Under this view it would seem right that as unarmed militia come in from other counties we should discharge those of Prince George, Dinwiddie and Chesterfeild; next to these the militia of Powhatan; and lastly Henrico, Hanover, Goochland. Indeed those of Amelia and Cumberland were only meant to be kept in the feild till those whom I formerly stated to you as intended for the service of May and June should come in. I would observe to you that Prince George, Dinwiddie, Chesterfeild, Powhatan, Amelia and Cumberland have not got through the raising their new levies. These observations will suffice to posses you of the general views of the Executive, and you will be pleased to regulate by them the discharges of militia as far as circumstances will admit.
I am with much respect Sir Your most obedt. servt,

Th: Jefferson

